Casengd9-¢u- REESE ROMP 2BpBPPRMNAU 7 THR BYAHHS raagedtlaof 18

 

 

 

 

_ | FLED —_ LODGED
Malik Jalee| hows \S07424 —FECEIVED  ___ COPY
Name and Prisoner/Booking Number
ae Avenue Yoa\ SEP 04 2019
lace of Confinement : .
CLERK U S$ DISTRIC

01S Uh Ave. DISTR or P ARIZONA

“Malin nice BY. a DEPUTY

 

 

—~ ry) 2
Phoenix Arizona, Oo004

a State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

 

Molild Jal Cx | \ OW. 5 ’
(Full Name of Plaintiff)
Plaintiff,
Vv. CASE NO.
(To be supplied by the Clerk)
wo Hod \aChXiC.0 OS vex - ‘ urd \ Vy De
O \ri ol EXTON \t oy
Full N f Defend
Oa | CIVILRIGHTS COMPLAINT
oy cit TCA 1X AC Ye,{ , BY A PRISONER
@ Yule \Aomba\ .
L Original Complaint
(4) , WFirst Amended Complaint
XL Second Amended Complaint
Defendant(s).
LC] Check if there are additional Defendants and attach page 1-A listing them.

 

 

A. JURISDICTION

1, This Court has jurisdiction over this action pursuant to:
WI 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
C1 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
L] Other:

 

4

a \ As N nig my
2.  Institution/city where violation occurred: (o\ex \ACK\ pt WILONG.

Revised 3/11/16 1 5 5 0/ 5 5 5
Case aZal9-ey-O¢ SA SMBuBPBpB PERMA 7 HIRNUIAHAS Bzegertdof 18

B. DEFENDANTS

 

 

 

 

 

 

 

 

saal
1. Name of first Defendant: Bra OC A |. INCAS Ter . The first Defendant is employed
as: lice OFFitec at_Coleniale Yolice Depast kMert ;

(Position and Title) (Institution)

Qo tb aA)

2. Name of secon Defendant: U(\T{ONU UI! neher . The second Defendant i is employed as:
as: Yolice OFN ites at@lendale Yolice Denar’ wernt

(Position and Title) “ilstinnion}

i\ ) \ \ AWS \~ fo \ / a, . .

3. Name of third Defendant: K Wie FOTMMDAKE( _., The third Defendant is employed
as: Police OFAicer at Glendale Yolice De parhment

(Position and Title) (Institution)
4, Name of fourth Defendant: . The fourth Defendant is employed
as: at.

(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? Ni Yes LI No

2. If yes, how many lawsuits have you filed? | . Describe the previous lawsuits:

a. First prior lawsuit:

 

 

: \7 Lt . \ C4 ‘ AN. map }
1. Parties; Mo\\\C daiec\ Wow v. Gevdede_Yolice Ve parment
2. Court and case number: Super cor dauet ky AO\A- O10 3%\ .
3. Result: (Was the case dismissed? Was it appealed? _Is it still pending?) 4 KS SAM pending .-

oy

 

b. Second prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: Vv.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? _Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
Casee2al9-cu-OA AG EMEuBDBDBDERUMAR 7 FIRUGYAYAS Ragesto of 18

D. CAUSE OF ACTION

COUNT I
1. State the constitutional or other federal civil right that was violated: CO Xe ‘ AA wend cCy\ Ame nt
‘ s& \wk ky BonrendAvaen? wr AD S. hens oh oan

cp

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities L] Mail CL] Access to the court L] Medical care
LJ Disciplinary proceedings L] Property LC Exercise of religion L] Retaliation

\Wf Excessive force by an officer 1 Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Qo \WIAVNAS walked into Beale 16 to bw a Black \Mldlionc wos bumoed into inside Noe Stowe. a nork ead +0 a veroal
acaument. The checks advised T. and anok\we ¢ vowidual Xo ao silts. She. ——— ane. wos ¢ oMina oe Police, Once, cuits ie Ye wos On On=
acim, as aucnestt No Quarles Were Yorowre Tn Sei f- De vefen 0, si or tn Koo {., TL used — b soe ks Dar KASO ip mite blak
Sars ¥ “cake Nhe Mkercotion ended with nohod ay nur ord, Ye bile wad A gotcol lho uilled i into he packing Lot, Jt wad Di officer
hancastes, Whe Merk advised him 7 was involved" wy he Atqument, VL wos exiting te hire le K parking hot asing East on 54 Ave
VDethanu Wome RA, Doring AN. process ov me. wa\King awa | We told me fo at ston fbuc hiMes. On the Saueth & yime Taht
wien L wentto- put ony ‘ands wo, D2 OfficerButcher pulled ko the midale of the. \wietset lion blocking Southyurid She ‘hopped A
outthe patrol bat aun in twang vain" We Said sto’, ‘Et cenlied 4 Lars stopped’, She arobbed mu. Cig ac oma hela vt behind Mey
back, Lett \and en) Uo DiotWices \woncostes CON vo ONG Starker Kneeing me in ne beast elle Ot work ees tina artes }Y
ana eixgted nn Feet aa he went +o Sslamime to ene acound Mer Slamming mie to Ane acov ad, Lwas hitwith hand strikes by
Diotfer \ancasker, and tosed reget bu Dh Officer Dutcher, D2 otticer Butcher out her knee on muy ankle, :
atrer Di officer aneas' ter to\d rie to Qo yo Mu sromach even thoual Lb wasn’ cesisting. acceot, Attar she
Luffs were gut od we, DI of Ficer hancastes cute the base 4ing af hiv fing ees ein rou mooutln shortls otter DZ officer

Bu ircher uk her Knee on mu ankle And wae bet unintentionallu 0% other OF Ri cers orcwed mT vy book witentional.
3 after Womnbaker WO on officer who arcved minvies tres Ane, fol se Nees, x WOKS Lhobfaed with 4
Disorderly honAvet MA, Resis shina Meces tho, Ayacovoteh pasoult F5,

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Voser Cy Ce Keon edly, Ona Bodu_ Vater
Thad oo scar on ne \eFk side neor mu ete. OV mid Sem ole,

- o ,

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? L1 Yes MX] No
b. Did you submit a request for administrative relief on Count I? LI Yes x] No
c. Did you appeal your request for relief on Count I to the highest level? LI Yes NJ No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Livil Lomo\al tnd

 
CasenZd9-eu-R4QAESSMBMEPEDePORMMARIT 7 FiRAQRIABIAS Ragedgof 18

COUNT II { \)
1. State the constitutional or other federal civil right that was violated: oulan Amendene 4 n

\

E ver wa Nae aAme \ ch ", US. Nonsii4 dt 10n

 

 

2. Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities LI] Mail L] Access to the court L] Medical care
LC Disciplinary proceedings L] Property LC Exercise of religion L] Retaliation
C1 Excessive force by an officer [Threat to safety M Other: false Arrest [ Lge yonMenr

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments. Oo
aN V ul i\ 8 + Vow O4 Ane \ Quy \\ \ PAW CY ROY t = 5 ALU (255
Ta V toloxion ot Khe. Fiolnth Dy ACs A Pe ‘Ronislame. ates Y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

\AOe ij ‘he. Ne wilu acauired Delo LL. nad ast YA veceon Wate did
4 . . : ® \ T

   

 

 

~~ jon hoot SOM, Khe = wa Ned APM onl kopAkeaend Sinaia [la
\ \nave O LWé m Aas INEZ Rk SAPS ra AVA PVE AL a Xf LOAM bot b oh tr o“VWAAS lalse
' \ ‘ t . ¥
ar 1 -r Las ‘ 2» Oy ? — Asan = man Sea e nde \ rnach\t aab\al Wer ~PrrDA
bore) 54 0 have +6 Work foi Mea (AL cep Meats Pod O Neds \O PRON SS VACATee to en.
‘

 

\

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? L] Yes M No
b. Did you submit a request for administrative relief on Count II? LI Yes No
c. Did you appeal your request for relief on Count II to the highest level? LI Yes Mt No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. bavi Loparglains

 
Casee3dl9-cu-OI RAS SMBMERBpePDeKHMARR 7 HIRUWYAWLS HeRgesl sof 18

COUNT Ill v sn \
1. State the coustitational or other federal civil right that was violated: TOGA AM ene Wey ‘
Eia\t\ th amendmen, US. Lonsisution

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities L] Mail L] Access to the court C1 Medical care
L] Disciplinary proceedings L] Property O Exercise of religion L] Retaliation
CZ Excessive force by an officer [1] Threat to safety [ Other: ‘lomo CL 4 Wily Evidence.

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal antonty or arguments.
4 Pu. Le “a ye Y ma NAL IU oct _—
The \2. EVI AeNCL.. —- cd AO WAU, A CAN Love Wve. ase. OY OVS \ Mo fH -OOlL was

 

 

 

 

 

 

na adel 1 A ah — 4
TOM 0 € te Ay with. Xx a At \ LA Vike LO, Volice dots, Lncidens Wevwott.
io a “4 =, '\ 7 NT og \ ' :

“Testimonies nok Mod china AWA Victutes wv ih Ao Wwe.

' ; \ on ' ‘ ‘ c os
2. N evil Cee i ( yWEWE IWATE VIEWS,
woke? ‘i, ‘ oO 4 Lia) Nog \ Maa vA) \) wc elha Aneta
Can Vidlotion of Elan Amend Mens = YonishMends

 

 

 

 

 

 

 

 

 

 

4, Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

O alw AO%4 wom ovis nae aA Ef

Vey WAY A N — £ at = pp ed \ Roe foui Vou Verdc

~)} * é — “ 7 st xtara \
Verne AVL _ ary t — '\ Co . t a WS _ Aang Couu\sa Nii VAN 3

 

a So

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? LI Yes No
b. Did you submit a request for administrative relief on Count III? L] Yes i] No
c. Did you appeal your request for relief on Count III to the highest level? L] Yes NT No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Lay) bow NPNosvich—

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.
CaseaZel9-¢¥-OG 2A AMEmERBpBOPRHMARR 7 FIRUAYAAAS BeQarcl& of 18

E. REQUEST FOR RELIEF
State the relief you are seeking: - . _ . a oo
am seeKina Mone+aru Damares Tor tre Yob L Wodt, hot L WAS Suspo0sed
i !

ko stort WZ0/1R. d ob

 

 

 

 

 

 

 

 

Kl Hour
\) Hout Shit
“Lh woulda like Ahe bane 40 Dau Me And re AckevitantS vou Yor Bank,
‘ ~~ . g
I declare under penalty of perjury that the foregoing is true and correct.
OC! )° \Q ( : i"
Executed on ©) 4A. | aN Ya. Wild y Os B,
DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.
Case 2:19-cv-04546-SMB--CDB Document 7 Filed 09/04/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE

CERTIFICATION

| hereby certify that on this date AUG 29 2019

 

| mailed the original and one (1) copy to the Clerk of the United States District Court, District of
Arizona.

| further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

Hon United States District Court, District of Arizona.

Attorney General, State of Arizona.

 

 

_____—Ccdudge, , Superior Court, Maricopa County, State of
Arizona.

______ County Attorney , Maricopa County, State of Arizona.

______ Public Defender , Maricopa County, State of Arizona.

____ Attorney

 

 

Zt

INMATE LEGAL SERVICES
Maricopa County Sheriff's Office
Lower Buckeye Jail

3250 W Lower Buckeye Road
Phoenix, AZ 85009

Cert6 05/15/2012
